                              Case 7:20-cr-00502-KMK Document             LU    t-11eu   .i.u1Lo1Lu       , ..... ~ .... -   ~- -
                              Case 7:20-cr-00502-KMK Document 21
                                                               U.S.Filed 10/30/20
                                                                    Department      Page 1 of 1
                                                                                of Justice

                                                                          United States Attorney
                                                                          Southern District ofNew York
                         ft

                                                                          United States District Courthouse
                                                                          300 Qua"opasStreet
                                                                          White Plains, New York I 0601


                                                                           October 28, 2020

              BYECF
              Honorable Kenneth M. Karas
              United States District Judge
              Southern District of New York
              The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
              300 Quarropas St.
              White Plains, NY 10601

                          Re:       United States v. Juan Navarro, 20 Cr. 502 (KMK)

              Dear Judge Karas:

                      The Government, with the consent of defense counsei respectfully requests an
              adjournment of the pretrial conference scheduled for November 24, 2020 until December 22, 2020.
              The adjournment will allow additional time for laboratory testing of several exhibits for the
              presence of narcotics, and for the defense to review the test results. With the consent of defense
              counsei the Government moves to exclude time under the Speedy Trial Act until the date the Court
              sets for the next pretrial conference, in order to give the defendant the opportunity to review the
              discovery and prepare any pretrial motions.

                                                                   Respectfully submitted,
         1'~     \1 { i(.I\ 1,0   (,~r~"'-"" )f   f'rovr   J
                                                                   AUDREY STRAUSS
     ~o     i( ::d 2-,
                     4 lo~ J{, '1M • T.rv-- ,- r                   Acting United States Attorney for the
    ~ o\.AJ uJ<) -t,..Lt"\ r'11 -\-\.. 1~-{>rt~                    Southern District of New York

 cJ- j✓~K {Q q\loJ ~,J ,A {-0                0

                                                                by: /s/ T. Josiah Pertz
 \.o,>,,_, Jij.,_';,' Ii._ f I'\'•''((,,; {,,,                     T. Josiah Pertz

                                                   OrJ.h. J ~
                                                                   Assistant United States Attorney
~~5-:,   16\p fh.-lti~\        ~\\S' ·                             (914) 933-1966
             cc: Susanne Brody,
